DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1 – 15 are mainly directed to the physical structure of a mobile communication device and specifically physical positioning and operation of the antennas and front end chips with respect to plurality of printed circuit boards, including rigid and flexible printed circuit boards, without requiring that any of the signals have specific polarization and without requiring the presence of any splitter-coupler splitting RF signals of horizontal polarization so that the resultant signals pass through the same number of components.
In contrast, newly submitted claim 16 is explicitly geared toward specific structure of the mobile communication device which requires presence of a splitter-combiner splitting RF signals of horizontal polarization so that the resultant signals pass through the same number of components, without requiring that the device includes any rigid and flexible printed circuit boards.
As may be seen, newly submitted claim 16 recites a structure which is entirely different from the structure recited by claims 1 – 15.

16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

This office action is in response to the Applicant’s communication filed on 03/29/2021.
In view of applicant’s amendment and arguments regarding objections to drawings and specification, the objections are partially withdrawn as is explained below.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1133b” in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1313a”, “1313c” (newly submitted specification, p.34 line 1); “1331a – c” (newly submitted specification, p. 34 l. 3 – 4 with respect to Fig. 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in the newly submitted specification, p. 23 line 7 states “FEM 673 positioned in the first antenna module 660”, according to FIG 6 with corresponding description, the FEM 673 is actually positioned in the second antenna module 670.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160359461 (He) in view of US 20200227811 (Dalmia).
Regarding claim 1, He teaches “A mobile communication device (FIG 3 – 4 and paragraphs 0029 – 0036: The apparatus 300 (400) may be included as a part of a mobile device, such as a mobile phone, a smartphone, a wearable electronic device, a tablet computer, a laptop computer, and/or any other suitable device.) comprising:
a processor positioned on a first printed circuit board (paragraph 0048: The main board may be another printed circuit board (PCB) in the mobile device which contains additional integrated circuits such as applications processor, digital baseband modem. Therefore, the main board is mapped to recited “a first printed circuit board”);
(paragraph 0048: the integrated circuit 351 of the apparatus 300, 400 illustrated in FIGS. 3-4; RF functions of circuits 351 are generally discussed in paragraphs 0041 – 0042); and
an antenna module (FIG 3 – 4 and paragraph 0029: one or more modules 311-318 located adjacent to a corresponding antenna 111-118, respectively. Therefore, any single one of the combination of module 311 – 318 with the respective antenna 111 – 118 comprises “an antenna module”),
wherein the antenna module includes:
a second printed circuit board (paragraph 0048: the integrated circuit 351 of the apparatus 300, 400 illustrated in FIGS. 3-4 can be placed on the main board instead of the antenna. The main board may be another printed circuit board (PCB) in the mobile device which contains additional integrated circuits. What this means is that there are two options disclosed: one option is when the integrated circuit 351 is placed on the same board as the modules 311 – 318 and antennas 111 – 118 are located; and another option is when the integrated circuit 351 is placed on a main board (which was mapped to the “first printed circuit board” above), and all of the modules 311 – 318 and antennas 111 – 118 are located on their own single board, which is different from the main board. In this case, the single board on which the modules 311 – 318 and antennas 111 – 118 are located is mapped to recited “a second printed circuit board”. The connection between the main board and the antenna module is by a coaxial cable or through a board-to-board connector.);
(FIG 3 and 4 and paragraph 0029: any two of the plurality of antennas 111-118 (for example, 111 (“a first antenna”) and 112 (“a second antenna”)) located on the board on which all modules and antennas are located (“the second printed circuit board”). It is implicit that the antennas are positioned on some surface which corresponds to the recited “first surface”); and
a plurality of front-end chips positioned on…” “…the second printed circuit board (FIG 3 and 4 and paragraph 0029: any two of the plurality of modules 311-318 located adjacent to a corresponding antenna 111-118 (for example, modules 311 and 312 corresponding to antennas 111 and 112) on the same board as the antennas)…” and
wherein the plurality of front-end chips includes:
a first front-end chip configured to electrically connect the RFIC and the first antenna (mapped to the module 311 which connects to the integrated circuit 351 (“RFIC”) on one side through the feed line 131A and to corresponding antenna 111 (“the first antenna”) on another side through the feed line 131B and via 121); and
a second front-end chip configured to electrically connect the RFIC and the second antenna (mapped to the module 312 which connects to the integrated circuit 351 (“RFIC”) on one side through the feed line 132A and to corresponding antenna 112 (“the second antenna”) on another side through the feed line 132B and via 122)…”

He does not explicitly teach that the front-end chips are positioned on “a second surface” of the second printed circuit board, “the second surface being opposite the first surface”. Also, He does not teach “wherein the second printed circuit board has a first rigid printed circuit board portion, a second rigid printed circuit board portion, and a flexible printed circuit board portion connecting the first rigid printed circuit board portion and the second rigid printed circuit board portion,
the first antenna and the first front-end chip are positioned on the first rigid printed circuit board portion, and
the second antenna and the second front-end chip are positioned on the second rigid printed circuit board portion.”
However, looking at He’s FIG 2 – 4 which shows view from above and also FIG 1 which shows isometric view, it may clearly be seen that the connection between the front-end chips 311 – 318 and the corresponding antennas 111 – 118 is through vias 121 – 128. Vias are well known to electrically connect parts and/or electrically conductive traces positioned on different sides (or layers) of a printed circuit board. Therefore, since the connection between each front-end chip and corresponding antenna utilizes a via, He at least suggests or makes obvious that if the antennas 111 – 118 are “positioned on a first surface of the second printed circuit board”, then the corresponding front-end chips should be “positioned on a second surface of the second printed circuit board, with the second surface being opposite the first surface”.


On the other side, Dalmia also teaches positioning RF front-end modules on a board separate from the board on which the rest of the circuitry may be located (see FIG 2 and paragraph 0022). Paragraph 0039 and FIG 5 disclose a plurality of RFIC chip packages 104 and antenna blocks 312 directly coupled to it, each RFIC chip package 104 is aligned over a corresponding antenna block 312. This 1:1 alignment of RFIC chip packages 104 to antenna blocks 312 simplifies the routing of conductive traces and/or vias to carry signals between chip packages 104 and antenna blocks 312 which can lead to enhanced signal fidelity.  Similar arrangement is disclosed in paragraph 0049: one or more RFIC chip packages 104 may be located on a first side of RF board 802 and antenna array 804 may be located on an opposite second side of RF board 802. In other words, Dalmia teaches “a first antenna and a second antenna (multiple antenna blocks 312 or 804), with the first antenna and the second antenna positioned on a first surface (multiple antenna blocks 312 or 804 are positioned on the lower or first surface)” and “a plurality of front-end chips (a plurality of RFIC chip packages 104) positioned on a second surface”, “the second surface being opposite the first surface (a plurality of RFIC chip packages 104 positioned on the upper or second surface)”.


    PNG
    media_image1.png
    607
    1044
    media_image1.png
    Greyscale

Sketch 1

As may be seen from this exemplary mapping, the first antenna 312b and the first front-end chip 104b are positioned on opposite sides of portion 604 and the second antenna 312a together with the second front-end chip 104a are positioned on opposite sides of portion 602. Paragraph 0028 teaches that signal cable 302 may include rigid portions and flexible portions along its length. Paragraph 0043 teaches that the surfaces 602 and 604 are movable such that second surface 604 can flex, bend, or rotate about its edge that attaches to first surface 602. Similarly, first surface 602 can flex, bend, or rotate about its edge that attaches to second surface 604. This at least suggests that each of the surfaces 602 and 604 are sufficiently rigid and there is a flexible portion where the surfaces are connected to each other.


Therefore, when the teaching of Dalmia of placing antennas with the respective modules on surfaces perpendicular to each other is combined with the teaching of He in which the front-end modules and antennas are placed on printed circuit boards, the combined structure would include “the second printed circuit board has a first rigid printed circuit board portion (may be mapped, for example, to the portion 604 in FIG 6 of Dalmia which would be implemented as a printed circuit board as in He), a second rigid printed circuit board portion (may be mapped, for example, to the portion 602 in FIG 6 of Dalmia which would be implemented as a printed circuit board as in He), and a flexible … portion connecting the first rigid printed circuit board portion and the second rigid printed circuit board portion (Dalmia, paragraph 0043: the surfaces are movable such that second surface 604 can flex, bend, or rotate about its edge that attaches to first surface 602. Similarly, first surface 602 can flex, bend, or rotate about its edge that attaches to second surface 604. This means that there is a “flexible … portion” connecting 602 and 604),
the first antenna and the first front-end chip are positioned on the first rigid printed circuit board portion (antennas 312b with corresponding modules 104b positioned on 604), and
(antennas 312a with corresponding modules 104a positioned on 602).”
Lastly, the examiner takes an official notice that connecting two rigid printed circuit boards with a “flexible printed circuit board” so that the rigid printed circuit boards may rotate about the connection edge is well known in the art.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a flexible printed circuit board to connect the two rigid portions to each other, as is well-known in the art, in the system of combined He and Dalmia’s disclosures with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it for does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.

Summarizing, He teaches placement of antennas and front-end chips on multiple printed circuit boards (paragraph 0048), which are at least implicitly rigid (since nowhere does it say or imply that they are flexible), and at least suggests placing them on different sides of these boards (because of the usage of connecting vias). On the other side, Dalmia provides the teaching of three-dimensional structure in which two rigid portions of a substrate, each having multiple antennas and front-end chips on different 
Regarding claim 2, He teaches “wherein the RFIC is positioned on the first printed circuit board (paragraph 0048: the integrated circuit 351 (“the RFIC”) of the apparatus 300, 400 illustrated in FIGS. 3-4 can be placed on the main board instead of the antenna. The main board may be another printed circuit board (PCB) in the mobile device which contains additional integrated circuits. What this means is that there are two options disclosed: first option is when the integrated circuit 351 is placed on the same board as the modules 311 – 318 and antennas 111 – 118 are located; and second option is when the integrated circuit 351 is placed on a main board (which was mapped to the “first printed circuit board” above), and the modules 311 – 318 and antennas 111 – 118 are located on their own board (“the second printed circuit board”), which is different from the main board. Therefore, implementing the second option out of two above (when the integrated circuit 351 is positioned on a main board) would map to the limitations of this claim).”
Regarding claim 3, He teaches “wherein the RFIC is positioned on the second printed circuit board (paragraph 0048: the integrated circuit 351 (“the RFIC”) of the apparatus 300, 400 illustrated in FIGS. 3-4 can be placed on the main board instead of the antenna. The main board may be another printed circuit board (PCB) in the mobile device which contains additional integrated circuits. What this means is that there are two options disclosed: first option is when the integrated circuit 351 is placed on the same board as the modules 311 – 318 and antennas 111 – 118 are located (which was mapped to the “second printed circuit board” above); and second option is when the integrated circuit 351 is placed on a main board (which was mapped to the “first printed circuit board” above), and the modules 311 – 318 and antennas 111 – 118 are located on their own board (“the second printed circuit board”), which is different from the main board. Therefore, implementing the first option out of two above (when the integrated circuit 351 is positioned on the same board as the antenna modules) would map to the limitations of this claim).”
Regarding claim 14, He teaches “wherein the first antenna and the second antenna are configured to operate an antenna array for a wireless signal that will be transmitted by the RFIC or a wireless signal that will be received by the RFIC (paragraph 0022: the antennas may be arrayed in various spatial arrangements at the outer perimeter of the apparatus 100 and/or in various spatial arrangements at the internal portions of the apparatus 100).”

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160359461 (He) in view of US 20200227811 (Dalmia) as applied to claim 1 above, and further in view of US 20160248451 (Weissman).
Regarding claim 4, He does not teach “further comprising a third antenna and a fourth antenna that are positioned on the second printed circuit board,

the fourth antenna is electrically connected with the RFIC by the second front-end chip.”
He, however, in paragraph 0022 teaches that any one or more of the antennas of the apparatus 100 may be arranged in various configurations and/or arrangements at the outer perimeter of the apparatus 100 and/or in various spatial arrangements at the internal portions of the apparatus 100. In addition, the apparatus 100 may include many types of antenna including such antenna types as patch antennas, dipole antennas, spiral antennas, and various other types of suitable antennas. As may be concluded from FIG 5 and 6, each front-end module appears to control a single antenna.
On the other side, Weissman also teaches positioning RF front-end modules separately from the baseband chip (see FIG 4B and paragraph 0148). FIG 5A shows internal structure of a front-end module RFFE including respective antennas. It may be seen, that the front-end module includes multiple RF chains 535, each RF chain connected to respective antennas 540 and 545. Operation of RF chain 535 is covered in paragraph 0161. Plurality of RF chains with respective antennas within the front-end module comprises an array (paragraph 0159). Providing multiple antennas being controlled by each RF chain in the front-end module allows supporting MIMO communications, carrier aggregation communication techniques, beamforming communication techniques, and the like (paragraph 0154).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize multiple RF, chains each connected to each of He’s plurality of front-end modules. Doing so would have allowed implementing MIMO communications, carrier aggregation communication techniques, beamforming communication techniques, and the like (see Weissman, paragraph 0154).
In the device of He, as explained above, multiple front end modules together with respective antennas are positioned on the same “second printed circuit board”. When each of the front-end modules with respective antennas of He is implemented using the teaching of Weissman, the resulting structure would look like the one shown in the sketch 1 below and which would meet the limitation of instant claim:

    PNG
    media_image2.png
    1134
    1323
    media_image2.png
    Greyscale

Sketch 2
Regarding claim 5, He in combination with Weissman teaches or fairly suggests “wherein the first front-end chip includes a first transmission or reception chain and a second transmission or reception chain, wherein the first transmission or reception chain electrically connects the RFIC and the first antenna, and the second transmission or reception chain electrically connects the RFIC and the third antenna; and
the second front-end chip includes a third transmission or reception chain and a fourth transmission or reception chain, wherein the third transmission or reception chain electrically connects the RFIC and the second antenna and the fourth transmission or reception chain electrically connects the RFIC and the fourth antenna (please see annotation in sketch 1 above).”
Regarding claim 6, He in combination with Weissman teaches or fairly suggests “wherein the first antenna and the third antenna are configured to operate as a first antenna array for a wireless signal that will be transmitted by the RFIC or a wireless signal that will be received by the RFIC (indeed, as shown in sketch 1 above, “the first antenna and the third antenna” are part of the same array. Also see Weissman’s FIG 5 with corresponding description); and
the second antenna and the fourth antenna are configured to operate as a second antenna array for the wireless signal that will be transmitted by the RFIC or the wireless signal that will be received by the RFIC (indeed, as shown in sketch 1 above, “the second antenna and the fourth antenna” are part of the same array. Also see Weissman’s FIG 5 with corresponding description).”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160359461 (He) in view of US 20200227811 (Dalmia) and US 20160248451 (Weissman) as applied to claim 6 above, and further in view of US 20190027838 (Paulotto).
Regarding claim 7, He in combination with Weissman teaches or fairly suggests “wherein the first antenna and the third antenna configured to operate as the first antenna array…” “…the second antenna and the fourth antenna configured to operate as the second antenna array (please see explanation in the rejection of claim 6 above).”
He in combination with Weissman does not teach that first and second arrays “are positioned perpendicular to” each other.
On the other side, Paulotto in FIG 7 with corresponding description in paragraphs 0062 – 0065 teaches combining two antenna arrays on the same substrate so that a first one-dimensional array 140-1 and second one-dimensional array 140-2 are perpendicular to each other.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to arrange first and second arrays of He and Weissman’s device positioned on the same printed circuit board such that they are perpendicular to each other, as suggested by Paulotto. Doing so would have allowed to realize multiple arrays having different polarization to provide or enhance polarization diversity (see Paulotto, paragraph 0063).

Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160359461 (He) in view of US 20200227811 (Dalmia) and US 20160248451 (Weissman) as applied to claim 6 above, and further in view of US 20190319663 (Shimura).
Regarding claim 8, He in combination with Weissman does not disclose “wherein the processor comprises a communication processor is configured to form a first beam using the first front-end chip and the first antenna array and to form a second beam using the second front-end chip and the second antenna array.”
Shimura teaches a device having similar structure to the device of He: baseband processor 70 separately positioned from the front-end module 90 (see FIG 2(b) with corresponding description) which has an antenna array connected to the front-end integrated circuit. Paragraph 0051 teaches that the baseband processor 70 includes a process 76 of controlling an antenna beam (beam control) (“the communication processor”). The beam control 76 is performed to direct an antenna beam toward the base station 30. Paragraph 0053: the baseband processor 70 determines a direction of the antenna beam and provides a beam control signal indicating the direction of the antenna beam, to the RF front-end module 90. Paragraph 0054: The front-end IC 80 performs the phase control 831 on the basis of the direction of the antenna beam determined by the baseband processor 70. For the phase control 831, the front-end IC 80 receives the beam control signal indicating the direction of the antenna beam determined by the baseband processor 70, from the baseband processor 70. In other words, Shimura teaches the “communication processor is configured to form a first beam using the first front-end chip and the first antenna array”.

Since, unlike in Shimura, the device of He and Weissman’s disclosures has plurality of front end chips with corresponding antenna arrays, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to take exactly same process as disclosed by Shimura for a single front-end chip with corresponding antenna array, and duplicate it for each of the other front end chips with corresponding antenna arrays present in the device of He and Weissman’s disclosures, thus creating “a second beam using the second front-end chip and the second antenna array”. Doing so would have been a mere duplication and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 9, He in combination with Shimura and Weissman teaches or fairly suggests “wherein the communication processor is further configured to perform an operation of forming the first beam and an operation of forming the second beam (for explanation please see rejection of claim 8 above)…” 
He does not disclose “such that the first beam and the second beam have the same frequency.”

However, with respect to any two front-end modules with corresponding antenna arrays of device of He, Shimura and Weissman’s disclosures, there are only two options possible: the modules and antenna arrays operate at the same frequency or operate at different frequencies.
Since the number of options is small and well understood, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement any of these two options including the one in which the frequency of operation is exactly same, with predictable results since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Regarding claim 10, He in combination with Shimura and Weissman teaches or fairly suggests “wherein the communication processor is further configured to perform an operation of forming the first beam…” “…and an operation of forming a second beam (for explanation please see rejection of claim 8 above)…”

However, this is disclosed by Dalmia. Indeed, FIG 6 and paragraphs 0043 – 0046 disclose a three-dimensional antenna structure allowing antenna blocks 312 on different surfaces to radiate and receive at different angles. Therefore, everything being equal with respect to parameters of the antennas and excitation signal, if one of the antenna blocks on one surface radiates “toward a first surface of the mobile communication device”, the other antenna block on a surface perpendicular to the first surface will radiate “toward a second surface different from the first surface.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further utilize disclosed by Dalmia positioning of antennas/antenna arrays on different non-planar surfaces to radiate and receive at different angles thus increasing signal coverage (see Dalmia, paragraph 0046).
Regarding claim 11, He in combination with Dalmia teaches or fairly suggests 
“wherein the first antenna (Dalmia: mapped to antenna 312b in Sketch 1 above) is positioned to face the first surface of the mobile communication device (Dalmia: in view of arrangement shown in FIG 8, antenna 312b will face “the first surface of the mobile communication device”),
the second antenna (Dalmia: mapped to antenna 312a which is on the surface perpendicular to the surface on which the first antenna 312b is located) is positioned to face the second surface (again, in view of the arrangement shown in Dalmia’s FIG 8, if the first antenna 312b is facing “the first surface”, the second antenna 312a will face the surface of the device which is perpendicular to “the first surface”), and
the first front-end chip is positioned to face a third surface opposite to the first surface (Dalmia, paragraph 0044: first surface 602 includes a plurality of antenna blocks 312a on a first side and a plurality of RFIC chip packages 104a on a second side. Similarly, second surface 604 includes a plurality of antenna blocks 312b on a first side and a plurality of RFIC chip packages 104b on a second side. Therefore, if the first antenna faces “the first surface”, the chip package corresponding to that antenna will be on the surface “opposite to the first surface”. Referring to Sketch 1 above, “the first front-end chip” 104b is positioned on the surface opposite to the surface on which the first antenna 312b is positioned).”
Regarding claim 12, He in combination with Dalmia teaches or fairly suggests “wherein the second front-end chip is positioned to face a fourth surface opposite to the second surface (indeed, following the mapping presented in the rejection of claim 11 above, “the second front-end chip” would be positioned on the surface “opposite to the second surface” on which the second antenna is located. Referring to Sketch 1 above, “the second front-end chip” 104a is positioned on the surface opposite to the surface on which the second antenna 312a is positioned).”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160359461 (He) in view of US 20200227811 (Dalmia) as applied to claim 1 above, and further in view of US 20160329631 (Rheinfelder).
Regarding claim 15, He teaches or fairly suggests “wherein the RFIC includes a first semiconductor made of a first material (in FIG 3 and 4 the integrated circuit 351 is generally equivalent in function to the integrated circuit 151 in FIG 1. Paragraph 0025 teaches that the integrated circuit 151 may include various electronic circuits on a semiconductor material (e.g., silicon) (“a first semiconductor made of a first material”))…”
He does not disclose that “the first front-end chip or the second front-end chip includes a second semiconductor made of a second material different from the first material.”
Rheinfelder in FIG 4 with corresponding description in paragraphs 0081 – 0086 also discloses RF-base band chip 18 connected to a separate transmission and reception chips 16 and 17. The RF-base band chip 18 and the further elements 19-22 can be embodied on a single chip which is e.g. based on silicon technology (equivalent to the recited “the first material”). In contrast, the Tx-transmission chip 16 (equivalent to the recited “the first front-end chip or the second front-end chip”) is typically made of GaAs or GaN (“includes a second semiconductor made of a second material different from the first material”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the front end-chip of He’s device using different material, such as GaAs or GaN, as disclosed by Rheinfelder, since it is In re Leshin, 125 USPQ 416. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648